      Case 1:19-cr-00622-DLC Document 48 Filed 08/19/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA,              :               19Cr622 (DLC)
                                       :
               -v-                     :                    ORDER
                                       :
JOSE ALVAREZ,                          :
                                       :
                          Defendant.   :
                                       :
-------------------------------------- X


DENISE COTE, District Judge:

     The defendant having indicated an intention to enter a plea

of guilty, it is hereby

     ORDERED that defense counsel shall promptly advise the

Court whether the defendant wishes that plea to be entered in

court or through a Court Call videoconference.

     IT IS FURTHER ORDERED that should the defendant prefer to

enter his plea during an in-court proceeding, and defense

counsel being unable to travel to New York, defense counsel

shall arrange for another member of the CJA panel to be present

in the courtroom during the plea.      Defense counsel shall be

permitted to participate in the in-court proceeding via

telephone.   Arrangements will be made for private consultation
         Case 1:19-cr-00622-DLC Document 48 Filed 08/19/20 Page 2 of 2


between the defendant and his client should either of them wish

for such consultation to occur during the proceeding.


Dated:      New York, New York
            August 19, 2020


                                    __________________________________
                                               DENISE COTE
                                       United States District Judge




                                      2
